          Case 1:20-cv-09526-JPC Document 4 Filed 11/17/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


KATHLEEN            VALENTINI, VALERIO                    Civil Action No. 20-9526 (JPC)
VALENTINI, and VALERIO VALENTINI on
behalf of his minor son M.V.,
                                                           Document Electronically Filed
                           Plaintiffs,

           -against-

GROUP HEALTH INCORPORATED, EMBLEM                          NOTICE OF APPEARANCE
HEALTH, INC., CARECORE NATIONAL LLC
d/b/a EVICORE, and JOHN DOES 1 AND 2,

                           Defendants.




       PLEASE TAKE NOTICE that the undersigned hereby appears on behalf of Defendant

CareCore National LLC d/b/a eviCore (“eviCore”) in the above-captioned action. Please serve

copies of all papers upon the undersigned attorney at the office and e-mail address listed below

and cause any future Notices of Electronic Filing in the above-captioned matter to be sent

through the CM/ECF System.


Dated: November 17, 2020
New York, New York                          By: _s/ Charlotte Howells_______
                                                  Charlotte Howells
                                                  GIBBONS P.C.
                                                  One Gateway Center
                                                  Newark, New Jersey 07102
                                                  Telephone: 973-596-4500
                                                  Facsimile: 973-596-0545
                                                  chowells@gibbonslaw.com

                                                   Attorneys for Defendant CareCore
                                                   National LLC d/b/a eviCore




2863575.1 106782-103821
